
	
		III
		110th CONGRESS
		1st Session
		S. RES. 20
		IN THE SENATE OF THE UNITED STATES
		
			January 4, 2007
			Mrs. Clinton submitted
			 the following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		RESOLUTION
		Recognizing the uncommon valor of Wesley
		  Autry of New York, New York.
	
	
		Whereas Wesley Autry is a citizen of New York, New
			 York;
		Whereas Wesley Autry is a veteran of the United States
			 Navy;
		Whereas Wesley Autry witnessed a fellow subway passenger
			 suffer from a seizure and fall onto the train tracks;
		Whereas Wesley Autry was compelled by his belief that he
			 should do the right thing and serve as an example to his 2 young
			 daughters;
		Whereas Wesley Autry demonstrated uncommon valor and
			 tremendous bravery in diving onto the train tracks to save the life of his
			 fellow subway passenger only moments before an incoming train passed over
			 them;
		Whereas the beneficiary of Wesley Autry’s courageous
			 actions is now recovering at St. Luke’s Roosevelt Hospital Center, New
			 York;
		Whereas Wesley Autry has conducted himself with the utmost
			 humility in the midst of his newfound fame; and
		Whereas Wesley Autry stands out as an example of
			 selflessness to members of his community, his State, and the Nation: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)recognizes that
			 Wesley Autry acted heroically by putting his own life at risk to save that of
			 his fellow citizen; and
			(2)expresses its
			 deep appreciation for Wesley Autry’s example and the values that his actions
			 represent.
			
